Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 04/23/2020, 09/24/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Double Patenting
Claim 1 of this application is patentably indistinct from claims 1 and 7 of Application No. 16/672,234. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of copending Application No. 16/672,234 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-7 recite a method (i.e. process), claims 8-14 recite a system (i.e. machine), and claims 15-20 recite a non-transitory computer-readable medium (i.e. article of manufacture or machine). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1, 8, and 15 recite the limitations of determining, for a first geographic area, a provider efficiency parameter associated with a dynamic transportation matching system; receiving from a transportation provider within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; based on the provider efficiency parameter associated with the first geographic area, preventing the transportation provider from switching to the online mode within the first geographic area; and providing a map indicating a second geographic area different from the first geographic area, where the transportation provider can switch from the offline mode to the online mode. The limitations are drawn to transportation matching systems, and correspond to certain methods of organizing human activity (managing personal behavior or interactions, commercial interactions, business relations), i.e. receiving from a transportation provider within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; based on the provider efficiency parameter associated with the first geographic area, preventing the transportation provider from switching to the online mode within the first geographic area. The claim limitations also correspond to mental processes (observation, evaluation, judgment, opinion), i.e. determining, for a first geographic area, a provider efficiency parameter associated with a dynamic transportation matching system; receiving from a transportation provider within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; providing a map indicating a second geographic area different from the first geographic area, where the transportation provider can switch from the offline mode to the online mode. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a transportation provider device, a nap interface, one or more memory device (claim 8), one or more computing devices (claim 8), non-transitory computer-readable medium having instructions executed by a processor (claim 15), and switching from offline to online. The additional elements are computer components (device(s), interface, etc.) and the switching from offline to online, are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claims 2, 9, and 16 recite the limitations of providing a selectable option for reserving an online mode slot for the second geographic area. The limitation recites additional limitations that are further directed to the abstract idea. The claims also recite the limitations of displaying on the transportation provider device an online slot. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-7, 10-14, and 17-20 recites additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 3-7, 10-14, and 17-20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldman (2019/0354114).

Claim 1: A computer-implemented method comprising: 
determining, for a first geographic area, a provider efficiency parameter associated with a dynamic transportation matching system; (Goldman ¶0124 disclosing obtaining data associated with one or more geographic areas, the data can include a number of vehicles associated with the area, utilization rate for vehicles associated with the area, an event and weather associated with the area, etc.)
receiving, from a transportation provider device within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; (Goldman ¶0075 disclosing the vehicle launching a vehicle client associated with the service entity accessing an API and establishing a communication and/or take other actions to go online; ¶0051 disclosing the vehicle computing system including devices located on and/or within the vehicle)
based on the provider efficiency parameter associated with the first geographic area, preventing the transportation provider device from switching to the online mode within the first geographic area; (Goldman ¶0034-¶0032 disclosing requesting or selecting the vehicle(s) to be re-positioned while offline; see also ¶0039 disclosing a subset of the vehicle being a candidate for offline re-positioning; ¶0042 and ¶0131 disclosing the re-positioning assignment can request the vehicle be re-positioned away from the geographic area, i.e. to reduce vehicle supply in the event of a surplus (parameter); ¶0121 discloses in event of a surplus (parameter), the system can determine that an offline vehicle should be re-positioned away from the first geographic area before it goes online with the service entity, (the offline re-positioning away from the geographic area is thus preventing the vehicle to switch online within the first geographic area);  ¶0043 discloses the re-positioning assignment communicated to a user device associated with the vehicle; ¶0122 and ¶0131 devices of the vehicles, autonomous and non-autonomous, this can include both autonomous and non-autonomous vehicles, ¶0027 and ¶0118)
and providing, for display by the transportation provider device, a map interface indicating a second geographic area different from the first geographic area, where the transportation provider device can switch from the offline mode to the online mode. (Goldman ¶0034-¶0032 disclosing requesting or selecting the vehicle(s) to be re-positioned while offline; ¶0121 disclosing the system determining that a vehicle should be moved away from a first geographic area to a second geographic area prior to going online with the service entity; ¶0057 disclosing the positing system of the vehicle and the position of the vehicle can be used by various systems of the vehicle computing system, i.e. map data can provide the vehicle relative positions, identify its position within the surrounding environment, and process sensor data to get an understanding of the vehicle’s position within the environment; ¶0136 disclosing storing data that can be retrieved, accessed, etc., the data including map data and data associating with re-positioning assignments; ¶0056 disclosing the map data providing a route based in part on the map data; Fig. 4 and ¶0120-¶0121 disclosing a map and the repositioning of the vehicle to more than one geographic area; the second geographic area 410B from the first geographic area 410A)

Claims 8 and 15 – 
Claims 8 and 15 are directed to a system, and non-transitory computer-readable medium, respectively. Claims 8 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a method. Claims 8 and 15 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claims 8 and 15 recites: 
(Claim 8) A dynamic transportation matching system comprising: one or more memory devices; and one or more computing devices configured to: (Goldman ¶0006 disclosing one or more computing devices; ¶0008 disclosing memory devices)
(Claim 15) A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computing system to: (Goldman ¶0005 disclosing one or more processors, a computing system ; non-transitory computer readable media storing instruction executed by the processor)

Claim 2: The computer-implemented method of claim 1, further comprising providing, for display by the transportation provider device, a selectable option for reserving an online mode slot for the second geographic area. (Goldman ¶0114 disclosing the activation assignment request which may be accepted (or rejected) by the transportation provider (vehicle); ¶0115 disclosing that the activation assignment(s) being communicated directly to a vehicle computing system of the vehicle, or a vehicle provider associated with the vehicle; the activation assignment is associated with the re-positioning of the vehicle with respect to a geographic area;  ¶0116 disclosing confirming that the vehicle has undertaken an activation assignment; ¶0034-¶0032 disclosing requesting or selecting the vehicle(s) to be re-positioned while offline; ¶0121 disclosing the re-positioning assignment may be that a vehicle should be moved away from a first geographic area to a second geographic area prior to going online with the service entity)

Claims 9 and 16 are directed to a system and non-transitory medium, respectively. Claims 9 and 16 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claims 9 and 16 are therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The computer-implemented method of claim 2, further comprising reserving, based on a selection of the selectable option, the online mode slot for the transportation provider device for the second geographic area. (Goldman ¶0116 disclosing confirming that the vehicle has undertaken an activation assignment (reserved); ¶0121 disclosing the re-positioning assignment may be that a vehicle should be moved away from a first geographic area to a second geographic area prior to going online with the service entity)

Claims 10 and 17 are directed to a system and non-transitory medium, respectively. Claims 10 and 17 recite limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claims 10 and 17 are therefore rejected for the same reasons as set forth above for claim 3.

Claim 5: The computer-implemented method of claim 1, further comprising: 
determining a priority for transportation provider devices;  and selectively filling online mode slots within the first geographic area and the second geographic area based at least in part on the priority for the transportation provider devices. (Goldman ¶0026 disclosing receiving data indicative of constraints on the types of vehicle services the vehicles can provider or constraints on boundaries in which the vehicles can travel, thus in identifying vehicles, the vehicles associates with a geographic area can be vehicles that are available to perform vehicle services that begin, traverse, and/or end within the geographic area (thus, those type of vehicles are prioritized); see also ¶0025 disclosing the data of the vehicle being used in order to identify vehicles, i.e. vehicle’s performance rating, a preference of the vehicle services, etc.; ¶0083 disclosing selecting a vehicle that meets the references of the user, has the necessary capacity, is the requested vehicle type, etc.); ¶0128 further discloses identifying another vehicle for repositioning within  one or more geographic areas, the second activation assignment being indicative of at least a second portion of the geographic area; note: the reference utilizes data about the vehicle and geographic area in order to determine the vehicles to select for that region as indicated in the claim citations, this occurs for all regions and this applies to the second region selection as well)

Claims 12 and 19 are directed to a system and non-transitory medium, respectively. Claims 12 and 19 recite limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claims 12 and 19 are therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The computer-implemented method of claim 5, further comprising determining the priority for the transportation provider devices based on historical data associated with the transportation provider devices. (Goldman ¶0089 disclosing the system obtaining data such as data indicative of the vehicle provider associated with an autonomous vehicle and other information, i.e. past usage; the data is utilized to identify which vehicles are available for offline re-positioning (priority); ¶0043 discloses the re-positioning assignment communicated to a user device associated with the vehicle; ¶0051 disclosing the vehicle computing system including devices located on and/or within the vehicle (thus, the data is associated with the transportation devices))

Claims 13 and 20 are directed to a system and non-transitory medium, respectively. Claims 13 and 20 recite limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claims 13 and 20 are therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The computer-implemented method of claim 1, further comprising, in response to determining that the transportation provider device has relocated to the second geographic area, allowing the transportation provider device to switch from the offline mode to the online mode within the second geographic area. (Goldman ¶0116 disclosing the system can determine whether the vehicle is re-positioning itself with respect to a geographic area; the system can obtain data indicative of the vehicle’s motion plan to determine whether the vehicle intends to travel to the geographic area as instructed; the system can obtain data indicating that the vehicle is located within the geographic area; ¶0034-¶0032 disclosing requesting or selecting the vehicle(s) to be re-positioned while offline; ¶0121 disclosing the re-positioning assignment may be that a vehicle should be moved away from a first geographic area to a second geographic area prior to going online with the service entity; Fig. 4 and ¶0120-¶0121 disclosing a map and the repositioning of the vehicle to more than one geographic area; the second geographic area 410B from the first geographic area 410A; the system monitors the progression of the vehicle to the re-positioned area, and the vehicle may only go online once in the re-positioned location, thus the limitation is disclosed in Goldman in the above citations)

Claim 14 is directed to a system. Claims 14 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claims 14 is therefore rejected for the same reasons as set forth above for claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (2019/0354114) in view of Verma (2019/0154454).


Claim 4: The computer-implemented method of claim 3, further comprising 
Goldman discloses monitoring the progression of the vehicle to the re-positioned location of the second geographic location, but does not explicitly disclose canceling the reservation of the online mode slot for the transportation provider device for the second geographic area if the transportation provider device does not relocate to the second geographic area within a predetermined amount of time. Verma discloses this concept:
canceling the reservation of the online mode slot for the transportation provider device for the second geographic area if the transportation provider device does not relocate to the second geographic area within a predetermined amount of time. (Verma ¶0019 disclosing progression constraints including a minimum required speed along the route, etc.; ¶0052 disclosing monitoring the progression constraints including determining whether the service provider deviates from the route or an ETA delay due to the deviation, etc.; ¶0073 disclosing the system can terminate the dynamic expedition if there is a deviation and as a result, the constraints will not be satisfied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include canceling the reservation of the online mode slot for the transportation provider device for the second geographic area if the transportation provider device does not relocate to the second geographic area within a predetermined amount of time as taught by Verma. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldman in order to achieve efficient supply/demand for the transportation service region (see ¶0051 of Verma).

Claims 11 and 18 are directed to a system and non-transitory medium, respectively. Claims 11 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claims 11 and 18 are therefore rejected for the same reasons as set forth above for claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628